DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 5/4/2021 has been entered.  Claims 1-2 and 4-5 remain pending in the present application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 1, the limitation “the first support member is formed by bending a flat plate having a substantially T-shape” renders the claim indefinite in the Examiner’s position.  Applicant defines the first support member as member (41) which can be seen in Fig. 5 and 6.  The support member has two parts (46) and (47) that form a U-shape member and is attached to the lower rail.  However, it is unclear how the particular structure shown in Figs. 5-6 can be formed by bending a T-shape flat plate.  In other words, looking at the structure formed by (41), it is unclear how a T-shaped flat plate could be bent to form the end structure.  Applicant’s specification does not provide any further 
Re. Cl. 1, the limitation “a pair of plate-shape side wall portion formed to stand upright from both of the side ends” renders the claim indefinite in the Examiner’s position since it does not appear to correspond to Applicant’s disclosed structure.  The way the limitation read is that there are a pair of plate-shaped wall portions from both side ends, meaning there are a total of four plate-shaped wall portions.  However, Applicant’s figures identify the plate-shaped side wall portions (47) on opposing ends of the first fixing portion (46).  In other words, there is only two side wall portions (47), one on each side end of the first fixing portion.  It is suggested that the Applicant amend the limitation to read “a pair of plate-shape side wall portion formed to stand upright from side ends” to overcome this issue.
Re. Cl. 1, the limitation “a pair of end surfaces at both the front end portion and rear end portion thereof” renders the claim indefinite in the Examiner’s position since it does not appear to correspond to Applicant’s disclosed structure.  Similarly to as discussed above, the way the limitation reads is that there are a pair of end surfaces at both front and rear end portions, meaning there are a total of four end surfaces.  However, Applicant’s figures identify the end surfaces (52/53) at opposing front and rear end portions of the side wall portions (47).  In other words, there is only two end surfaces (52 and 53), one on the front end portion and one on the second end portion.  It is suggested that the Applicant amend the limitation to read “a pair of end surfaces at the front end portion and rear end portion thereof” to overcome this issue.
Re. Cl. 1, the limitation “wherein the slit includes a pair of end surfaces on both sides in the lower rail longitudinal direction” renders the claim indefinite in the Examiner’s position since it does not appear to correspond to Applicant’s disclosed structure.  The way the limitation currently reads is that there are a pair of end surfaces on both (two) end surfaces, meaning there are a total of four end surfaces.  However, Applicant’s figures identify the end surfaces as (51a,51b) which are located at opposing sides of the slit (51).  In other words, there are only two end surfaces (51a and 51b) on opposing sides of the slit.  It is suggested that the Applicant amend the limitation to read “wherein the slit includes a pair of end surfaces on opposing sides in the lower rail longitudinal direction” to overcome this issue.
Allowable Subject Matter
Claims 1-2 and 4-5 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s arguments, see Remarks, filed 5/4/2021, with respect to claim 1 have been fully considered and are persuasive.  The previous rejection of claim 1 has been withdrawn. The Examiner wishes to further note that the proposed amendments to overcome the 35 USC 112(b) rejections would not affect the allowability of the claims.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632